Title: To George Washington from Brigadier General John Cadwalader, 18 June 1778
From: Cadwalader, John
To: Washington, George


                    
                        Sir
                        Head Quarters [Valley Forge] 18th June 1778
                    
                    When I consider the Strength & Situation of the Enemy at Philadelphia (from the Representation made by your Excellency) I cannot think that any Enterprize can be undertaken with the least prospect of Success—The distance this Army is from the City puts it out of our power to effect a Surprize—they would certainly have notice of our approach—the Troops they have in the City are, no doubt, sufficient to defend the Lines (the only point in which an Attack can be made) till a Reinforcement can re-cross the River.
                    It appears to me an object highly worthy the attention of this Army to annoy the Enemy on their Retreat thro’ Jersey; and it is therefore absolutely necessary that the Army should immediatly move, from its present Situation, to some post near Delaware, & every preparation made to throw it over the River with the utmost Expedition if necessary—If the Army should remain in its present Situation till the City is evacuated it appears to me impossible ever to overtake the Enemy; as the Troops now in Jersey are not sufficient to retard their march to Amboy the march being easily performed in three Days—By taking post near Newtown a Division or two may be safely detached to the Banks of Delaware near Trenton, with orders to cross upon the first notice of the enemy’s March—If this Disposition should enduce the Enemy to alter theirs, & to move towards our Army on this Side of Delaware, we shall have timely notice of their re-cross⟨ing⟩ the River & the Detachment as well as the Troops in Jersey may be soon brought to our Assistance.
                    If the Army remains in its present Situation I cannot think such a Detachment can be safely sent to Jersey as will be able, with the Troops now there, to make a serious attack upon the Enemy—And we have found from Experience that small Bodies can give very little Annoyance to an Army un-incumbered with Baggage & marching in a Line of Battle.
                    The first part of the fourth Question seems to be involved in the second Question! The latter part of this Question is certainly very important; but I cannot conceive that taking possession of the Posts on the N. River to keep open a Communication with the eastern & southern States ought to be the immediate Object of this Army—As there can hardly be a doubt of the enemy’s Intention to march thro’ N. Jersey, I am clearly of opinion that this Army which is formidable in numbers,  well equipped & well disciplined should march immediatly in full force, & in conjunction with the Troops in N. Jersey, endeavour to make an effectual Stroke at the Enemy—The Situation of the Country, the position of the Enemy, the Time & many other Circumstances relating to them; as well as those that relate to us, make it, in my opinion, very difficult to determine, till the Case happens, whether our Attack should be partial or general The present, appears to me to be as good an opportunity as we shall probably have during this Contest to strike a decisive Blow—The Enemy are inferior in numbers & only prepared for a short March—If this Army should make an unfortunate Attack the Enemy could not improve their Advantage, as they would find it very difficult, if not impracticable, to subsist their Army if they penetrate far into the Country—Even a victory, if not ruinous, might in their present Situation, prove very injurious—when we consider their Strength & without any Expectation of Reinforcements; & when we consider the Situation of their affairs in Europe—after considering all Circumstances relating to the War in America—the most important of which are, the great Reduction of their Force by frequent Actions, Defeats, Desertions, Captures & other Casualties; the immense Sum of money already expended, the little Territory acquired after a three years war; the Idea of Conquest extinguished even in the minds of the Ministry; the fall of Stocks & the injury done in other respects to public Credit; the difficulty of raising Troops throughout the Kingdom; the American War very unpopular in England & Ireland, & lastly the acknowledgment of the Independance of these united States by France & the Treaty entered into with that Nation—I am enduced to believe, I say, from all these Circumstances that their whole Force now in America will be drawn from these united States for the Defence of Canada, their W. India Islands & their Dominions nearer Home—Possessed of this opinion it appears to me we have every thing to hope & nothing to fear—A Defeat of our Army will be no essential disadvantage to us & cannot in the least serve their Cause. But if this Representation of Circumstances should not have so much weight with your Excellency & you should be of opinion that the Enemy intend an Expedition on the N. River I cannot think we ought to loose the present opportunity of making an attack on the Enemy—If they are suffered, un-molested, to collect their whole Force at N. York (which by your Excellency’s Representation will be equal, if not, superior to ours) I conceive they will have a great advantage over us by drawing their whole Force to one point; assisted too by their Fleet which will give them the Command of the Navigation; whilst our Force may be divided by the necessary Attention to a Variety of Objects. I am, Sir, with the greatest respect & esteem, your Excellency’s most obt & very hble Servant &c.
                    
                        John Cadwalader
                    
                 